TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 14, 2014



                                      NO. 03-12-00547-CV


                      Desi Driving School and Anil Agrawal, Appellants

                                                 v.

                               Texas Education Agency, Appellee




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on May 30, 2012. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.